DETAILED ACTION
This Office Action is in response to the Application Ser. No. 17/029,347 filed on September 23, 2020. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for domestic priority as a continuing application under 35 U.S.C. 120 based on Non-Provisional Application Ser. No. 15/958,202 filed on April 20, 2018, which is a continuation-in-part of Non-Provisional Application Ser. No. 15/831,496 filed on December 5, 2017.

	
Drawings
The drawings were received on September 23, 2020.  These drawings are accepted.

Information Disclosure Statement
Applicant’s submission of the Information Disclosure Statement dated October 23, 2020, is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending (see attached PTO-1449).

Claim Objections
The claims are objected to because of the following informalities:
regarding Claim 1, the term “at least one of: a service or a record (emphasis added)” recited in lines 6-7 should be “at least one of a service and a record (emphasis added)”, the term “the at least one of: a service or a record (emphasis added)” recited in line 8 should be “the at least one of a service and a record (emphasis added)”, and the term “the at least one of the service or the record (emphasis added)” recited in line 9 should be “the at least one of the service and the record (emphasis added)”, respectively;
regarding Claim 3, the semicolon in line 1 after the word “comprise” recited in line 1 should be replaced with a colon and the term “a command a deactivate command” recited in lines 2-3 should be “a deactivate command”;
regarding Claim 4, the term “at least one of the service and the record” recited in line 3 should be “the
regarding Claim 8, the term “at least one vENUM virtual machine (emphasis added)” recited in lines 1-2 should be “the at least one vENUM instance (emphasis added), and the term “the at least one vENUM virtual machine (emphasis added)” recited in line 2 should be “the at least one vENUM instance (emphasis added)”, respectively;
regarding Claim 9, the term “the virtual availability zone” recited in line 1 should be “the at least one virtual availability zone”;
regarding Claim 11, the term “the agent” recited in line 4 should be “the at least one agent (emphasis added)”, the term “at least one of: a service or a record (emphasis added)” recited in line 9 should be “at least one of a service and a record (emphasis added)”, the term “the at least one of: a service or a record (emphasis added)” recited in line 10 should be “the at least one of a service and a record (emphasis added)”, and the term “the at least one of the service or the record (emphasis added)” recited in line 11 should be “the at least one of the service and the record (emphasis added)”, respectively;
regarding Claim 12, the word “is” should be inserted in line 1 between the words “device” and “connected”, and the word “is” should be inserted in line 3 between the words “service” and “not”; and
regarding Claim 18, the term “at least one of: a service or a record (emphasis added)” recited in line 10 should be “at least one of a service and a record (emphasis added)”, the term “the at least one of: a service or a record (emphasis added)” recited in line 11 should be “the at least one of a service and a record (emphasis added)”, and the term “the at least one of the service or the and the record (emphasis added)”, respectively.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-11 and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of Issued Patent US 10,819,805 B2  in view of Falstrom, RFC 2916 titled “E.164 number and DNS”.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the time of filing that the claims cover substantially the same subject matter, i.e., enabling/disabling of services identified by NAPTR resource records in an IMS environment. The following chart provides an example of how Claim 1 of the instant application corresponds to Claim 7 of the Issued Patent. Similar relationships hold for the remaining claims.
Instant Application
Issued Patent
17/029,347
10,819,805 B2

1. A network device comprising a processor, an input/output device coupled to the processor, and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
instantiating at least one tElephone NUmber Mapping virtual machine (vENUM) instance, wherein the at least one vENUM instance responds to a query by determining if at least one of: a service or a record is operating;
instantiating at least one tElephone NUmber Mapping virtual machine (vENUM) instance, wherein the at least one vENUM instance responds to a query by determining if at least one of a service and a record is operating; and
when the at least one of: the service or the record is operating, initiating, by the at least one vENUM instance, a query for the at least one of the service or the record;


when the at least one of the service and the record is operating, determining if the service was disabled, and if the service was disabled, clearing an alarm and announcing service disabled via the input/output device.
defining at least one virtual availability zone;
6. The network device of claim 1, wherein the operations further comprise: 
defining at least one virtual availability zone; and
instantiating a propagation module responsible for the at least one virtual availability zone, wherein the propagation module communicates with a database associated with the virtual availability zone and a name server, and updates the database based on the determining step of the at least one vENUM instance; and
instantiating a propagation module responsible for the at least one virtual availability zone, wherein the propagation module communicates with a database associated with the at least one virtual availability zone and a name server, and updates the database.
instantiating a provisioning module within the propagation module, the provisioning module responsible for at least one virtual availability zone, wherein the provisioning module defines a queue within the propagation module for each internet protocol-based multimedia session instantiated (IMSI) session,
7. The network device of claim 6 wherein the at least one vENUM instance comprises a plurality of vENUM instances operating in parallel to initiate internet protocol based multimedia session instantiated (IMSI) queries, and wherein the operations further comprise instantiating a provisioning module within the propagation module, wherein the provisioning module is responsible for the at least one virtual availability zone, and wherein the provisioning module defines a queue within the propagation module for each IMSI session.
wherein the at least one vENUM instance comprises at least one vENUM instance operating in parallel to initiate IMSI queries.



Issued Patent US 10,819,805 B2 does not explicitly disclose “when the at least one of: the service or the record is operating, initiating, by the at least one vENUM instance, a query for the at least one of the service or the record.”
In the same field of endeavor, Falstrom discloses methods for using DNS to identify available services connected to one E.164 number (i.e., an ENUM service), wherein an E.164 number is used to query a database for NAPTR records that identify services that can be used to contact the node corresponding to the E.164 number (Falstrom § “Abstract”, “3. Fetching URIs given an E.164 number” and “Appendix A. Scenario”.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the network device of Issued Patent US 10,819,805 B2 to query a database for NAPTR records using an E.164 number as taught by Falstrom because doing so constitutes applying a known technique (querying a database for NAPTR records using an E.164) to known devices and/or methods (a network device instantiating a vENUM instance) ready for improvement to yield predictable and desirable results (obtaining NAPTR records identifying services that can be used to contact the node corresponding to the E.164 number). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-5, 8-11 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 and 17-19 of Issued Patent US 10,855,647 B2  in view of Falstrom, RFC 2916 titled “E.164 number and DNS”.
Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art at the 
Instant Application
Issued Patent
17/029,347
10,855,647 B2
1. A network device comprising a processor, an input/output device coupled to the processor, and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
1. A network device comprising a processor, an input/output device coupled to the processor, and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
instantiating at least one tElephone NUmber Mapping virtual machine (vENUM) instance, wherein the at least one vENUM instance responds to a query by determining if at least one of: a service or a record is operating;
instantiating at least one tElephone NUmber Mapping virtual machine (vENUM) instance, wherein the at least one vENUM instance initiates an internet protocol based multimedia session instantiated (IMSI) session for at least one of a service and a record;

determining if the at least one of the service and the record is operating;
when the at least one of: the service or the record is operating, initiating, by the at least one vENUM instance, a query for the at least one of the service or the record;


when the at least one of the service and the record is operating, determining if the service was disabled, and if the service was disabled, clearing any alarm and announcing service disabled via the input/output device;

when the at least one of the service and the record is not operating, generating an alarm via the input/output device, determining if automatic disablement is permitted, and if permitted, automatically disabling the at least one of the service and the record; and

when automatic disablement is not permitted, prompting for a disablement instruction via the 

6. The network device of claim 1, wherein the operations further comprise: 
defining at least one virtual availability zone; and
instantiating a propagation module responsible for the at least one virtual availability zone, wherein the propagation module communicates with a database associated with the virtual availability zone and a name server, and updates the database based on the determining step of the at least one vENUM instance; and
instantiating a propagation module responsible for the at least one virtual availability zone, wherein the propagation module communicates with a database associated with the at least one virtual availability zone and a name server, and updates the database.
instantiating a provisioning module within the propagation module, the provisioning module responsible for at least one virtual availability zone, wherein the provisioning module defines a queue within the propagation module for each internet protocol-based multimedia session instantiated (IMSI) session,
7. The network device of claim 6, wherein the at least one vENUM instance includes a plurality of vENUM instances operating in parallel to initiate a plurality of IMSI sessions, and wherein the operations further comprise instantiating a provisioning module within the propagation module, the provisioning module responsible for the at least one virtual availability zone, the provisioning module defining a queue within the propagation module for each IMSI session.
wherein the at least one vENUM instance comprises at least one vENUM instance operating in parallel to initiate IMSI queries.



Issued Patent US 10,855,647 B2 does not explicitly disclose “when the at least one of: the service or the record is operating, initiating, by the at least one vENUM instance, a query for the at least one of the service or the record.”
In the same field of endeavor, Falstrom discloses methods for using DNS to identify available services connected to one E.164 number (i.e., an ENUM service), wherein an E.164 number is used to query a database for NAPTR records that identify services that can be used to contact the node corresponding to the E.164 number (Falstrom § “Abstract”, “3. Fetching URIs given an E.164 number” and “Appendix A. Scenario”.)
US 10,855,647 B2 to query a database for NAPTR records using an E.164 number as taught by Falstrom because doing so constitutes applying a known technique (querying a database for NAPTR records using an E.164) to known devices and/or methods (a network device instantiating a vENUM instance) ready for improvement to yield predictable and desirable results (obtaining NAPTR records identifying services that can be used to contact the node corresponding to the E.164 number). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “instantiating a provisioning module within the propagation module, the provisioning module responsible for at least one virtual availability zone, wherein the provisioning module defines a queue within the propagation module for each internet protocol-based multimedia session instantiated 
 	“With reference to Figs. 2C and 2D, a component such as 220 may initiate an IMSI session query for a service or a record at step 221 (emphasis added).” 
In view of the specification, the relationship between “each internet protocol-based multimedia instantiated (IMSI) session” and “a query for the at least one of the service or the record” is unclear. Specifically, it is unclear whether a distinction should be drawn between an IMSI session and “a query for the at least one of the service or the record” or whether the terms refer to the same element.
Additionally, Claim 1 recites the limitation “wherein the at least one vENUM instance comprises at least one vENUM instance operating in parallel to initiate IMSI queries” in lines 19-20. Again, in view of paragraph [0064] of the specification, the relationship between the term “IMSI queries” recited in line 20 and the terms “a query” recited in line 6, “a query for the at least one of a service and a record” recited in line 8, and “each internet protocol-based multimedia session instantiated (IMSI) session” recited in lines 17-18 is unclear. Further, the interpretation of the phrase, “at least one vENUM instance” includes a single vENUM instance; it is unclear how a single vENUM instance operates in parallel, rendering the claim indefinite.
Dependent Claims 2-10 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.
	For examination purposes, the phrase “at least one vENUM instance operating in parallel” is interpreted as “a plurality of vENUM instances operating in parallel”.

Additionally, Claim 4 recites the limitation “determining if the at least one of the service and the record is operating” in line 2. The relationship between this determining step and the determining step recited in lines 5-7 of Claim 1 is unclear, rendering the claim indefinite. Specifically, it is unclear whether “determining if the at least one of the service and the record is operating” is performed a second time, or whether the recitation in Claim 4 is duplicative of the recitation in Claim 1.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 12-17 are rejected for the reasons presented above with respect to rejected Claim 11 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 18 in view of their dependence thereon.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “when the at least one of a service and a record is operating, vENUM initiates a query for the at least one of a service and a record” in lines 7-8. Figure 2D and Paragraph [0064] of the instant specific disclose an activation method performed by the agent. Specifically, paragraph [0064] states:
 	“With reference to Figs. 2D and 2E agent 220 may include a processor coupled to memory. The memory can include instructions executed by the processor to perform an activation method generally indicated at 280. With reference to Figs. 2C and 2D, a component such as 220 may initiate an IMSI session query for a service or a record at step 221. Once initiated, a determining step 222 is performed to determine if at least one of a service or a record is operating (emphasis added).” 
	While the instant specification discloses that the determining may be performed after initiation of the IMSI session query, there is insufficient written description support for initiating the query for the service or the record “when the at least one or a service or record is operating”, as claimed.
Dependent Claims 2-10 are rejected for the reasons presented above with respect to rejected Claim 1 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 12-17 are rejected for the reasons presented above with respect to rejected Claim 11 in view of their dependence thereon.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 1.
Dependent Claims 19 and 20 are rejected for the reasons presented above with respect to rejected Claim 18 in view of their dependence thereon.

Examiner’s Note 
Regarding the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 112(a) presented supra, the Examiner welcomes the applicant to contact the Examiner to discuss clarifications to the claims that would overcome the rejections in a manner that is amenable to the Applicant.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

 /VIVEK SRIVASTAVA/ Supervisory Patent Examiner, Art Unit 2449